The Directors
Warwick International Group Limited
Mostyn
Holywell
Flintshire
CH8 9HE


The Directors
Sequa Corporation
200 Park Avenue
New York
New York
10166
USA


September 2003



 

Dear Sirs,


HSBC Bank plc (`the bank') is pleased to offer Warwick International Group
Limited (registered in England with number 2386927) ("WIGL") and Sequa
Corporation (registered in the State of Delaware USA with number 13-1885030)
("Sequa") banking facilities ('the Facilities') on the terms referred to below
but otherwise subject to normal banking terms and conditions.

The bank recommends that you each seek independent advice before accepting the
offer in this letter.


Facilities


Drawings may be made by each of WIGL and Sequa under the following Facilities,
provided that the aggregate amount of drawings at any time by both Sequa and
WIGL shall not exceed USD 50,000,000 (the "Limit").



Engagements ("Engagements Facility")

USD45,000,000

Standby Letters of Credit ("L/C Facility")

USD 5,000,000



Availability


The bank may at any time withdraw the Facilities and/or demand repayment of all
sums owing. Subject to this, the Facilities are due for review in May 2004.



The term "repayment" has the meaning given in the Appendix headed
"Interpretation".



 

Purpose


The Engagements Facility may be utilised by WIGL or Sequa only to provide
letters of credit, bonds or guarantees to beneficiaries in accordance with the
terms of this letter.


The L/C Facility may be utilised by WIGL or Sequa only by way of request to the
bank to issue a letter of credit to HSBC (USA) (on terms and conditions set out
within this letter), to enable HSBC (USA) to issue bonds, guarantees or letters
of credit (for an aggregate amount not greater than the limit applicable to the
L/C Facility) to beneficiaries.


Fees - the Engagements Facility


1.75% per annum payable quarterly in advance to the bank on bonds, guarantees or
letters of credit issued under the Engagements Facility, (subject to a minimum
fee of GBP British Pound 60 per quarter per bond/guarantee/letter of credit).


Fees - L/C Facility


1.75% per annum payable quarterly in advance to the bank on each bond, guarantee
or letter of credit issued by the bank under the L/C Facility, (subject to a
minimum fee of GBP British Pound 60 per quarter per bond, guarantee or letter of
credit).


In addition, 0.5% per annum payable quarterly in advance by Sequa to HSBC (USA)
upon issue of each standby letter of credit issued by it under the L/C Facility,
subject to a minimum fee of USD 100 per quarter per standby letter of credit.


Payment of fees


All fees shall be debited to the account in the name of WIGL with the bank
designated "Sequa/WIGL bonding charges". Sequa and WIGL each hereby irrevocably
authorise the bank to debit such fees to that account.


Utilisation of the Facilities


If either WIGL or Sequa wish to utilise a Facility, it shall send a request to
the bank (and in all cases such application shall be countersigned by the party
not making the request):



(a)

specifying which of the Facilities is to be utilised;

   

(b)

specifying the date on which the relevant Facility is to be utilised;

   

(c)

specifying the proposed amount of utilisation;

   

 

 

(d)

specifying the currency in which the bond, guarantee or letter of credit is to
be issued;

   

(e)

attaching the form of bond, guarantee or letter of credit to be issued by the
bank;

   

(f)

specifying the expiry date for the bond, guarantee or letter of credit (which
must be a date which falls not later than 18 months from the date of issue,
unless the bank agrees otherwise);

   

(g)

specifying the beneficiary of the proposed bond, guarantee or letter of credit;
and

   

(h)

specifying the instructions for delivery by the bank of the bond, guarantee of
letter of credit.



For the avoidance of doubt, the bank shall not be obliged to issue a bond,
guarantee or letter of credit under this letter unless the bank, in its absolute
discretion, accepts the terms of the bond, guarantee or letter of credit it is
requested to issue.


Currency


All bonds, guarantees and letters of credit issued under the Facilities shall be
denominated in US Dollars, unless the bank agrees to issue in an alternative
currency.


If a bond, guarantee or letter of credit is issued by the bank in a currency
other than US Dollars (an "Alternative Currency"), the bank shall, for the
purposes of calculating the total utilisation of the Facilities (and therefore
whether the Limit has been exceeded), from time to time and on dates determined
by it in its discretion, recalculate the Dollar Equivalent of the amount of all
bonds, guarantees and letters of credit issued in an Alternative Currency.


If, after any calculation described above is undertaken by the bank, it is
apparent that the amount of all bonds, guarantee and letters of credit issued
under the Facilities is greater than the Limit, Sequa and/or WIGL shall lodge
cash cover (in US Dollars) with the bank equal to an amount by which the Limit
is exceeded. If, after any subsequent re-calculation, it is apparent that the
utilisations under the Facilities are, in aggregate, equal to or less than the
Limit, the bank shall release to Sequa or WIGL, as applicable, cash cover
previously placed with the bank pursuant to this paragraph by way of cover for
currency fluctuations.


Security


The repayment and discharge of all monies at any time owing in respect of the
Facilities will be secured by all security (the "Security") at any time given to
the bank in respect of the liabilities of Sequa and/or WIGL in respect of the
Facilities to the bank. The Security is required as a secondary source of
repayment in the event that Sequa and/or WIGL fail to make the payments or
repayments in respect of the Facilities as set out in this letter.



 

Without limiting the above, the security listed in the attached Security
Schedule is to be held.


All costs, fees and expenses, as mentioned in the General Terms and Conditions
attached to this letter, shall be payable by Sequa and WIGL.


By accepting this offer each of Sequa and WIGL agrees to provide immediately to
the bank upon the bank's request made at any time or times full cash cover in
respect of any of the actual prospective or contingent liabilities of Sequa or
WIGL owing at any time to the bank in respect of the Facilities referred to in
this letter.


The bank will take into account, in deciding whether to demand cash cover and
how much cash cover to demand, any cash hypothecated to the bank by the security
described in paragraph i) of the Security Schedule.


The term "cash cover" has the meaning given in the Appendix headed
"Interpretation".


Conditions Precedent


The Facility will not become available until the following pre-conditions have
been complied with:



a)

receipt by the bank of a valuation of the Mostyn site by an independent
professional valuer, addressed to the bank, showing a valuation of not less than
British Pound 5,000,000;

   

b)

the security mentioned in the Security Schedule shall have been perfected to the
bank's satisfaction, of which the bank shall be the sole judge;

   

c)

an undertaking from Sequa to the bank that cash held on its balance sheet will
not be used to repay borrowings of Sequa's 8.875% notes ($300 million) and 9%
notes ($498 million) prior to maturity other than:

   

(1)

where the bank has consented in writing to any such repayment being made; or

   

(2)

repayments of such borrowings up to an aggregate limit of $25,000,000 during the
period for which the Facilities remain available for utilisation by Sequa and/or
WIGL;

   

d)

audited accounts relating to WIGL for the year ended 31/12/02 having been
supplied to the bank;

   

 

 

e)

an undertaking to the bank from each of Langtham Limited and Ladlebase Limited
regarding the payment of dividends; and

   

f)

a certified copy of a Form 403a sworn by a director of Ladlebase Limited in
respect of a charge dated 28 November 1968 in favour of The Commercial Union
Assurance Co. Limited, and confirmation that that form has been filed at
Companies House.



The Facilities shall be subject to the General Terms and Conditions and Security
Schedule and the further terms and conditions set out in the Appendices attached
to this letter, but otherwise subject to the bank's Business Banking Terms and
Conditions, a copy of which is available on request.


Variation of Terms


The bank may at its discretion change any of the facility terms and conditions
set out above by giving at least 30 days' written notice to Sequa and WIGL. No
such variation shall take effect until no earlier than 30 days from the date of
such notice.


This shall be without prejudice to the rights of the bank to make demand for
repayment of the Facilities at any time.


Termination




Either WIGL or Sequa may terminate the Facilities referred to in this letter at
any time by providing to the bank, in an amount and on terms satisfactory to the
bank, full cash cover in respect of all of the actual prospective or contingent
liabilities of Sequa and WIGL owing at such time to the bank in respect of the
Facilities referred to in this letter.




Additional Matters


In considering from time to time the continuation of the Facilities, the bank
will have particular regard to the matters listed on the attached pages headed
"Additional Matters". Regardless of whether such Additional Matters are being
observed, the bank may still at any time withdraw all or any of the Facilities
and/or demand repayment of all sums owing. The term "repayment" has the meaning
given in the Appendix headed "Interpretation".



 

Counterparts




This letter may be executed in any number of counterparts and by the parties on
separate counterparts but shall not be effective until each party has executed
at least one counterpart. Each counterpart, when executed, shall be an original
of this letter and all counterparts shall together constitute one instrument.




To accept this offer please arrange for the enclosed copy of this letter to be
signed and returned.



 

Yours faithfully,



 

 

 

Ian Noke

Commercial Banking Manager

For and on behalf of HSBC Bank plc.



 

GENERAL TERMS AND CONDITIONS



 

1

DRAWINGS

     

Utilisation of the Facilities shall not at any time exceed the Limit.

     

The bank may at any time refuse payment or acceptance of any cheque, bill or
other order for payment which would result in the Limit being exceeded.

     

In addition, the bank may at any time refuse to allow any drawing or other
disposal against any credit balance on any of the accounts of Sequa and/or WIGL
if, as a result, the Limit would be exceeded.

   

2

PAYMENT AND APPLICATION OF CREDIT MONIES

     

Sequa and WIGL, by accepting the terms of this letter, irrevocably authorise the
bank at any time in its sole discretion, with or without prior notice to them,
to pay and apply any monies from time to time standing to the credit of any of
their accounts with the bank (whether in sterling or any other currency, on
current account or on any term or deposit account but not accounts expressly
designated as trust accounts) ('the Accounts') in and towards satisfaction of
any indebtedness or liability to the bank in respect of the Facilities.

     

In connection with the above Sequa and WIGL further irrevocably authorise the
bank to:

     

(i)

bring to an end any fixed deposit period applying to any of the Accounts and to
adjust any interest payable by the bank;

     

(ii)

convert one currency to another, and if it does, to do so at its then prevailing
spot selling rate of exchange for that currency;

     

and in doing so Sequa and WIGL agree that the bank shall have no liability to
Sequa or WIGL.

     

Nothing in this paragraph shall prevent the exercise by the bank at any time of
any other right of set-off or of combination of accounts in and towards
satisfaction of any indebtedness to the bank in respect of the Facilities.

   

 

 

3

PAYMENTS

   



All payments shall be made at such branch or office as the bank may specify from
time to time. Such payments shall be made without any set-off or deduction in
the currency of denomination in which the payment is due and in such funds as
the bank may reasonably require. Payments shall be made on a Business Day and on
the due date for such payment or if that day is not a Business Day on the next
Business Day.

   

4

DOLLAR EQUIVALENT

     

The Dollar Equivalent of any amount denominated in another currency shall be
calculated by reference to the bank's then prevailing spot selling rate of
exchange for the relevant currency of denomination against US Dollars. The
aggregate Dollar Equivalents of all drawings outstanding and/or proposed will be
calculated at such time as the bank shall determine before the drawdown of each
drawing, for the purpose of determining compliance or otherwise with the Limit.

   

5

LIMIT OBSERVANCE

     

The aggregate amount for the time being (or its Dollar Equivalent where
appropriate) of the bank's actual or potential liability or risk in respect of
the Facility shall not at any time exceed the Limit. In the case of a potential
liability or risk the relevant amount shall be as estimated by the bank.

   

6

TERMS RELATING TO FACILITY AVAILABLE IN A CURRENCY OTHER THAN STERLING

   

6.1

Interest

     

From one Business Day to the next interest will accrue on a daily basis and on
the basis that there are 360 or 365 days in each year (as appropriate) on the
aggregate debit balance on the currency account at the relevant percentage per
annum over the bank's relevant Currency Base Rate as varied from time to time.
The Currency Base Rate for a currency may vary depending upon whether drawings
are made on demand or under prior notice to the bank. Interest calculated on
whichever of these bases is appropriate will be payable in respect of each of
the 365 days in a calendar year (366 in a leap year). Such interest shall be
calculated up to and including the last Business Day of each May and November or
upon earlier termination of the Facility and debited in arrears on such day as
the bank shall determine to the relevant currency account together with any
applicable commission charge in accordance with the bank's then current tariff.

   

 

 

 

For the avoidance of doubt, the issue of any letter of credit, bond or guarantee
under either the L/C Facility or the Engagements Facility does not in itself
give rise to a debit from an account of either WIGL or Sequa.

     

Without affecting Paragraph 8.4 below, interest and fees after demand will be
charged at the same rate and calculated on the same basis as before such demand.

   



6.2

Unavailability

     

If in the bank's opinion deposits in a currency are unavailable to the bank at
any time to finance any drawing on the relevant currency account such drawing
may at the bank's discretion be re-denominated in such currency as the bank
shall determine by reference to the bank's then prevailing spot selling rate of
exchange for the outstanding currency against the currency of re-denomination
and any re-denominated drawing shall be similarly subject to re-denomination.

   

6.3

Credits

     

All payments into a currency account shall be made in the relevant currency and
by credit to the bank's account with such banking office in the relevant
financial centre (the 'Relevant Office') as the bank may require.

     

The following shall apply for the purpose of ascertaining the Business Day on
which currency accounts will be credited with good value in respect of credits
received in the same currency as the account:-

       

(a)

In respect of a properly completed, authenticated, interbank payment
instruction/order ('the advice') received by the bank on a Business Day within
timescales determined by the bank and issued by a banking office acceptable to
the bank, advising that the bank's account with the Relevant Office has been
credited for value on or prior to the date the bank received such advice, value
shall be deemed to have been received for payments denominated in:-

     

(i)

US $,Canadian $ and euro on the date of receipt of the advice;

     

(ii)

currencies other than US $, Canadian $ and euro (but including any national
currency unit) on the Business Day after receipt of the advice.

     

If such advice is received by the bank on a Business Day but after timescales
determined by the bank payment shall be deemed to have been made one Business
Day later than would otherwise have been the case.

   

 

 

 

(b)

In the case of any other method of payment, it shall be deemed to have been made
on such Business Day as the bank shall determine in accordance with the bank's
normal practice.

   

6.4

Variation upon re-denomination

     

Upon any re-denomination, for any reason, the bank may vary the terms of the
Facility relating to notice periods, interest rates, the basis of interest
calculations and the value dating of credits received, if the bank shall
consider that these terms are not appropriate for the re-denominated currency.

   

6.5

Termination

   

If the bank shall demand repayment the bank may at any time re-denominate in
Sterling any amount due at the bank's then prevailing spot selling rate of
exchange for the relevant outstanding currency against Sterling. The provisions
of Paragraph 6.4 above shall remain in force following such redenomination.

   

6.6

Euro

     

In this letter 'euro' shall mean the 'euro unit' as defined in Regulation (EC)
No. 1103/97 pronounced by the Council of the European Union and 'national
currency unit' shall have the meaning given to such expression by such
Regulation, namely a unit of the currency of a participating Member State, as
that unit is defined on the day before the start of the third stage of Economic
and Monetary Union.

     

The bank shall not be under any obligation to accept any instructions, receive
or make any payment or carry out any other transaction denominated in the euro
or in any national currency unit ('Transactions') on a day on which the bank is
not normally open for general business in the relevant jurisdiction where such
Transactions are to be received or carried out, whether or not such a day is a
Business Day for transactions in the euro or the relevant national currency
unit.

   

7

REPAYMENTS AND DRAWINGS ON THE SAME DAY

     

Should a drawing be due for repayment on a day when Sequa and/or WIGL is
entitled to make a drawing, the bank may require the amounts of such drawings to
be netted and only the difference in amount (if any) to be paid. Should the
relevant drawings be denominated in different currencies, any difference so
required will be calculated at such time before such netting as the bank shall
determine by the application of the bank's then prevailing spot selling rate of
exchange for the currency of denomination due to the bank against the currency
of denomination to be drawn by Sequa and/or WIGL as appropriate.



 

 

8

COSTS

     

On written demand by the bank Sequa and WIGL shall pay to the bank all costs,
expenses, fees (including but not limited to any legal, security and valuation
fees), stamp duty, taxes and other charges, and registration costs incurred or
charged by the bank in connection with the negotiation, preparation,
investigation, administration, supervision or enforcement of the Facilities,
this letter or any security.

   

9

ENVIRONMENTAL RESPONSIBILITY

   

(a)

WIGL, by accepting the Facilities, warrants and represents to the bank that
insofar as it is aware it not in breach in any material way with any applicable
current laws, regulations and practices relating to the protection of the
environment from pollution ('the environmental responsibility') and, except as
disclosed in writing to the bank either before the date of this letter or
afterwards, is not aware of any circumstances which may give rise to such a
breach in the future.

     

WIGL, by accepting the Facilities, indemnifies the bank against all losses,
claims, damages, costs, or any other liability which might arise (by reason of
the bank providing the Facilities and/or having a security interest in the
assets of WIGL or any subsidiary of WIGL) in respect of a breach of, or a
failure to meet, an environmental responsibility.

   

(b)

Sequa, by accepting the Facilities, warrants and represents to the bank that
insofar as it is aware it is, and it will procure that WIGL and its subsidiaries
will not be in breach in any material way of their respective environmental
responsibilities, and it is not aware of any circumstances, except as disclosed
in writing to the bank either before the date of this letter or afterwards,
which may give rise to such a breach in future.

     

Sequa, by accepting the Facilities, indemnifies the bank against all losses,
claims, damages, costs or any other liability which might arise (by reason of
the bank providing the Facility and/or having a security interest in any assets
of any subsidiary of Sequa) in respect of a breach of, or a failure to meet, an
environmental responsibility.

   

(c)

Regardless of whether such warranties and representations are being observed,
the bank may still at any time withdraw all or any of the Facilities and/or
demand immediate repayment of all sums owing.

   

 

10

DEMAND AND NOTICE

     

Unless otherwise advised by the bank any demand or notice under this letter by
the bank may be made or given by any manager or officer of the bank by letter
addressed to Sequa and/or WIGL or any officer of Sequa and/or WIGL sent by first
class post to or left at the address of Sequa and/or WIGL, as applicable last
known to the bank or at the registered office of Sequa and/or WIGL, as
appropriate, or by fax or other electronic means to the last known fax number or
electronic mail address of Sequa and/or WIGL, as applicable. If sent by post to
WIGL, the demand or notice shall be deemed to have been made or given at noon
the day following the day the letter was posted. If sent by post to Sequa, the
demand or notice shall be deemed to have been made or given at noon on the day
falling 3 days after the day the letter was posted. If sent by fax or other
electronic means, the demand or notice shall be deemed to have been made or
given at the time of transmission.

   

11

INFORMATION

     

Each of Sequa and WIGL will provide, promptly, any financial or other
information that the bank may, from time to time, reasonably request. The
information that the bank asks for is required to enable it to understand the
financial position of Sequa, WIGL and their respective subsidiaries to ensure
that Sequa and WIGL are able to meet their respective obligations as set out in
this letter.

   

12

FORCE MAJEURE

     

The bank shall not be liable to Sequa or WIGL for any loss, damage or delay
attributable in whole or part to action by any government or government agency
or other force majeure and in particular but not limited to strikes, industrial
action, whether involving the bank's staff or not, equipment failure or
interruption of power supplies. The bank will always endeavour to give notice
generally to customers of any anticipated delays by notices in branches.

   

13

CERTIFICATES

     

The bank's certificate of any sum due from Sequa or WIGL under the terms of this
letter shall (apart from obvious mistake) be conclusive.

   

14

BUSINESS DAY

     

Business Day shall mean a day and time on which the relevant banking offices,
exchanges and markets are open for business, both in London and in any relevant
financial centre for the currency and transaction involved.

 

 

15

GOVERNING LAW AND JURISDICTION

     

The Facilities and all matters (including the terms and conditions) relating to
or arising out of or in connection with it shall be subject to and construed in
accordance with the laws of England and Wales. Sequa, WIGL and the bank
irrevocably submit to the non-exclusive jurisdiction of the courts of England
and Wales.

     

The bank acknowledges that bonds, letters of credit and guarantees may be issued
subject to laws other than the laws of England and Wales, subject to the terms
of this letter. This does not affect the governing law of this letter.

   

16

BONDS, GUARANTEES AND LETTERS OF CREDIT - INSOLVENCY

     

If, after receipt of any payment (a "Relevant Payment") under this letter or the
Security, the bank is compelled, for any reason or by the laws of any
jurisdiction, to repay that payment or to surrender the Relevant Payment to any
other person or entity, (in circumstances where the Relevant Payment is
determined to be void or voidable as a preference or any equivalent void or
voidable transaction under the laws of any other relevant jurisdiction), the
obligations of Sequa and WIGL under this letter shall continue in full force and
effect, and the bank may retain the Security (notwithstanding any contrary
action (including any release) given by the bank in reliance upon the Relevant
Payment and on the assumption that the bank would be entitled to retain the
Relevant Payment). Any such contrary action shall be without prejudice to the
Bank's rights under this letter, the Security or any applicable laws, and such
action shall be deemed to have been undertaken conditional on the Relevant
Payment being final, unconditional and irrevocable.



 

Appendix



 

ENGAGEMENTS FACILITY

L/C FACILITY



1

DRAWINGS

         

Notwithstanding any other provision in this letter:

           

(a)

Drawings in respect of the Facilities shall be subject to the bank's current
practice from time to time which practice will (on request) be explained as
drawings are requested.

           

(b)

The bank reserves the right in its absolute discretion to decide whether or not
a drawing may be made under the Facilities, and to specify conditions only upon
compliance with which such drawing may be made.



 

 

SECURITY SCHEDULE

     

The following security shall be held in respect of the Facilities:

   

a)

Freehold property comprising a 50 acre site at Mostyn, Holywell, Flintshire.
First Legal Charge to be given by WIGL.

   

b)

Debenture including Fixed Equitable Charge over all present and future freehold
and leasehold property; First Fixed Charge over, among other things, book and
other debts, chattels, goodwill and uncalled capital, both present and future;
and First Floating Charge over all assets and undertaking both present and
future to be given by WIGL.

   

c)

Debenture including Fixed Equitable Charge over all present and future freehold
and leasehold property; First Fixed Charge over, among other things, book and
other debts, chattels, goodwill and uncalled capital, both present and future;
and First Floating Charge over all assets and undertaking both present and
future to be given by Warwick International Limited.

   

d)

Debenture including Fixed Equitable Charge over all present and future freehold
and leasehold property; First Fixed Charge over, among other things, book and
other debts, chattels, goodwill and uncalled capital, both present and future;
and First Floating Charge over all assets and undertaking both present and
future to be given by Ladlebase Limited.

   

e)

Debenture including Fixed Equitable Charge over all present and future freehold
and leasehold property; First Fixed Charge over, among other things, book and
other debts, chattels, goodwill and uncalled capital, both present and future;
and First Floating Charge over all assets and undertaking both present and
future to be given by Langtham Limited.

   

f)

Unlimited Multilateral Company Guarantee to be given by WIGL, Warwick
International Limited, Ladlebase Limited and Langtham Limited to secure all
liabilities of each other.

   

g)

Unlimited Multilateral Company Guarantee to be given by WIGL, Warwick
International Limited, Ladlebase Limited and Langtham Limited and Sequa Limited
to secure all liabilities of each other under arrangements as covered by
separate facility letter. For the avoidance of doubt, Sequa Limited is not party
to the security arrangements for the Facility.

   

h)

Mortgage of Shares in relation to the Overseas Subsidiaries.

   

 

 

i)

Cash to be hypothecated in an account with HSBC at a minimum level of GBP
British Pound 5m rising to British Pound15m over time (as detailed within the
'additional matters' section within this facility letter).

   

j)

A report on title from Addleshaw Goddard to the bank in respect of the Property
at Mostyn.

   

k)

Board and shareholder resolution from WIGL, Warwick International Limited,
Langtham Limited and Ladlebase Limited in respect of the security described in
this schedule created by each of them, in a form acceptable to the bank.

   

l)

A board resolution of Sequa approving the terms of this letter.

   

The "Overseas Subsidiaries" means:

   

(a)

Warwick Benbassat SA (Spain);

   

(b)

Warwick Massa SpA (Italy);

   

(c)

Warwick France SA (France);

   

(d)

Esimit SpA (Italy);

   

(e)

Warwick International de Brasil LTDA (Brazil);

   

(f)

Warwick South Africa (Pty) Limited (South Africa);

   

(g)

Warwick Portugal SA (Portugal);

   

(h)

Warwick Adriss SAS (France);

   

(i)

Esimit France SA (France);

   

(j)

Esimit Technology (Slovenia).



 

ADDITIONAL MATTERS

     

Notwithstanding anything contained in the following provisions, such provisions
shall be read at all times subject to the paragraph headed "Additional Matters"
in the attached letter.

   

1)

Adjusted Consolidated Tangible Net Worth of the extended WIGL Group shall not be
less than a minimum amount of GBP British Pound 60,000,000 for 2003, GBP British
Pound 65,000,000 for 2004 and GBP British Pound 70,000,000 for 2005.

   

To be tested quarterly.

   

The 'extended WIGL Group' means WIGL, Warwick International Limited, the
Overseas Subsidiaries, Langtham Limited and Ladlebase Limited.

   

2)

No dividend or distribution shall be paid or declared by WIGL, Langtham Limited
or Ladlebase Limited to their respective shareholders, other than:

   

(a)

where the bank has consented in writing to such payment being made; or

   

(b)

payment of a dividend of not greater than British Pound 12,500,000 on or before
31 Dec 2003, subject to the Tangible Net Worth Covenant in 1) above being
complied with before and after payment of that dividend has been made.

   

3)

None of the companies within the extended WIGL Group shall provide financial
support in excess of GBP British Pound 1,000,000 (cumulative) whether by way of
loan, extension of credit, indemnity, guarantee, security or otherwise to any
company outside the extended WIGL Group without the bank's prior written
consent.

   

4)

No Bonds, Guarantees or Standby Letters of Credit shall have a term of more than
18 months without the bank's prior written consent .

   

5)

Any new Bonds, Guarantees or Standby Letters of Credit exceeding USD 1,000,000
will require the prior approval of the bank (and for the avoidance of doubt the
bank is deemed to be HSBC Bank plc in UK).

   

6)

Borrowings of the extended WIGL Group shall not exceed an amount equal to 0% of
adjusted Consolidated Tangible Net Worth at anytime without the prior written
consent of the bank (i.e. nil net gearing). To be tested quarterly.

   

7)

Audited individual and consolidated UK statutory accounts are to be submitted
not later than six months after the balance sheet date.

   

8)

Monthly management accounts in a form acceptable to the bank, of which the bank
shall be the sole judge, are to be submitted within 28 days of the end of the
month to which they relate. Such management accounts are to contain:

-detailed profit and loss accounts,
- individual/consolidated balance sheets,
- comments on material deviations to budget.


   

The management accounts will, where applicable, compare actual performance with
forecast performance.

   

9)

A minimum of GBP 5,000,000 cash collateral is to be held with HSBC at all times
on a specifically designated account. The minimum level of cash collateral shall
increase to GBP 9,000,000 by 30 June 2004, to GBP 13,000,000 by 30 June 2005 and
to GBP 15,000,000 by 30 June 2006.

   

10)

The level of utilisation of the Facility shall at all times be covered to 100%
by assets subject to the following formula:-

 

Security
Cover

   

Allowance

       

a) Cash

100%

(for the avoidance of doubt cash held on the cash collateral account forms part
of the calculation)







b) Stock

50%



     

c) Trade Debtors

70%

(for the avoidance of doubt eligible debtors comprise free debtors less than 90
days excluding any inter-company indebtedness)







d) Freehold Property

70%

(subject to a minimum professional valuation of Charged GBP 5,000,000 relating
to the Mostyn site).







A proportionate mix of assets is to be maintained in this calculation.







Such formula to be tested quarterly.

   

11)

All bonds issued are to be counter-indemnified by Sequa (whether or not issued
on behalf of Sequa).

 

 

12)

Should at any time any borrowings of Sequa or any of its Subsidiaries (ie Loan
notes, securitisation etc) be in default for any reason, then given the on
demand nature of the Facilities, demand for repayment of the Facilities may be
made by the bank.

   

13)

Sequa and WIGL shall provide to the bank each quarter a Certificate confirming
compliance with the above Additional Matters.

       

Definitions

   

Consolidated Adjusted Tangible Net Worth shall mean Shareholders' Funds less
Intangible Assets plus non-redeemable preference shares.

 

Shareholders Funds shall mean the aggregate of the amount paid up under ordinary
share capital, the share premium account, the capital reserve accounts and
retained earnings, and any asset revaluation reserves.

 

Intangible Assets shall mean assets such as goodwill, patents, brand names and
other types of asset which have been given 'intellectual value'.

   



 

 

INTERPRETATION

     

In this letter, the following terms shall have the meaning set out beside them:

   

"repayment" means, in respect of any engagement or standby letter of credit
issued by the bank under the Facilities:

   

(i)

provision by Sequa and/or WIGL of cash cover in the same currency in which any
engagement or standby letter of credit issued by the bank under the Facilities
is denominated; or

   

(ii)

reducing the amount that may be demanded under any engagement or standby letter
of credit issued by the bank under the Facilities; or

   

(iii)

cancelling any engagement or standby letter of credit issued by the bank under
the Facilities or providing other evidence acceptable to the bank that the
person to whom any such engagement or standby letter of credit has been issued
is no longer relying upon the same.

   

"cash cover" means, in respect of any engagement or standby letter of credit
issued by the bank under the Facilities, payment by Sequa and/or WIGL to the
bank of an amount, in the currency in which the relevant engagement or standby
letter of credit issued by the bank under the Facilities is denominated, equal
to the outstanding amount of the relevant engagement or standby letter of credit
issued by the bank under the Facilities, and payment by the bank of that sum
into an account in the name of Sequa and/or WIGL which shall be charged to the
bank (in a manner acceptable to the bank) and from which the only withdrawals
which may be made are to reimburse the bank for any payment which the bank has
made on behalf of Sequa and/or WIGL under any engagement or standby letter of
credit issued by the bank under the Facilities.



 

 

ACCEPTANCE

     

Warwick International Group Limited and Sequa Corporation accept the offer and
all the terms and conditions contained in the attached letter dated September
19, 2003.

   

We irrevocably authorise the bank to pay and apply our credit monies as
mentioned in the letter.

   

We authorise the bank to debit the fees referred to in the letter to the account
of WIGL named "Sequa/WIGL bonding charges" current account.

           

Date:







           

Director:







           

Director/Secretary:

 







       

(Signed for and on behalf of Warwick International Group Limited, pursuant to a
Resolution of the Board of Directors passed on September 5, 2003)

           

Date:

 







           

Director:

 







           

Director/Secretary:







       

(Signed for and on behalf of Sequa Corporation, pursuant to a Resolution of the
Board of Directors passed on June 26, 2003)

